                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                           8:17-CR-313

vs.
                                                   TENTATIVE FINDINGS
CHARLES F. MARTIN,

                    Defendant.

      The Court has received the revised presentence investigation report in
this case. The defendant makes several objections to the report and has moved
for a variance.


      IT IS ORDERED:


1.    The Court will consult and follow the Federal Sentencing
      Guidelines to the extent permitted and required by United States
      v. Booker, 543 U.S. 220 (2005) and subsequent cases. In this
      regard, the Court gives notice that, unless otherwise ordered, it
      will:

      (a)     give the advisory Guidelines respectful consideration within
              the context of each individual case and will filter the
              Guidelines' advice through the 18 U.S.C. § 3553(a) factors,
              but will not afford the Guidelines any particular or
              "substantial" weight;

      (b)     resolve all factual disputes relevant to sentencing by the
              greater weight of the evidence and without the aid of a jury;
     (c)   impose upon the United States the burden of proof on all
           Guidelines enhancements;

     (d)   impose upon the defendant the burden of proof on all
           Guidelines mitigators;

     (e)   depart from the advisory Guidelines, if appropriate, using
           pre-Booker departure theory; and

     (f)   in cases where a departure using pre-Booker departure
           theory is not warranted, deviate or vary from the Guidelines
           when there is a principled reason justifying a sentence
           different than that called for by application of the advisory
           Guidelines, again without affording the Guidelines any
           particular or "substantial" weight.

2.   The defendant objects to the following matters in the revised
     presentence investigation report. First, the defendant objects to
     paragraph 102 because it fails to apply a role adjustment pursuant
     to U.S.S.G. § 3B1.2 cmt. n.3, for the reason that the loss in this
     matter greatly exceeds the defendant's personal gain. This
     objection will be resolved at sentencing, keeping in mind that the
     defendant bears the burden of proving that he is entitled to a
     mitigating role adjustment. United States v. Salazar-Aleman, 741
     F.3d 878, 880 (8th Cir. 2013).

     The defendant objects to the representation in paragraph 94 that
     he stipulated in the plea agreement to the amount of the losses
     suffered by the victims, and more generally objects to the amount
     of restitution stated in the presentence report. The Court observes


                                      -2-
     that the plea agreement provides that the defendant only
     acknowledged that restitution will be ordered in an amount to be
     determined by the Court. Filing 42 at 6. The defendant's objection
     to paragraph 94 will be sustained. The overall amount of
     restitution will be determined on the evidence presented at
     sentencing, remembering that the government bears the burden of
     proving the restitution amount by a preponderance of the evidence,
     18 U.S.C. § 3664(e).

     The defendant also requests a variance for the reasons that (1) his
     criminal history category substantially over-represents the
     seriousness of his conduct, (2) his participation and substantial
     personal loss in the matter, and (3) in consideration of the
     defendant's post-offense rehabilitation and work history. The
     defendant's request for a variance will be resolved at sentencing.

3.   Except to the extent, if any, that the Court has sustained an
     objection, granted a motion, or reserved an issue for later
     resolution in the preceding paragraph, the parties are notified that
     the Court's tentative findings are that the presentence report is
     correct in all respects.

4.   If any party wishes to challenge these tentative findings, that
     party shall, as soon as possible (but in any event no later than
     three (3) business days before sentencing) file with the Court and
     serve upon opposing counsel an objection challenging these
     tentative findings, supported by a brief as to the law and such
     evidentiary materials as are required, giving due regard to the
     local rules of practice governing the submission of evidentiary


                                     -3-
     materials. If an evidentiary hearing is requested, such filings
     should include a statement describing why a hearing is necessary
     and how long such a hearing would take.

5.   Absent timely submission of the information required by the
     preceding paragraph, the Court's tentative findings may become
     final and the presentence report may be relied upon by the Court
     without more.

6.   Unless otherwise ordered, any objection challenging these
     tentative findings shall be resolved at sentencing.

     Dated this 3rd day of April, 2019.


                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge




                                    -4-
